Citation Nr: 0931812	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-11 020	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) from a merged appeal of April 2006 and May 2007 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  In the 
April 2006 decision, the RO denied entitlement to service 
connection for PTSD.  

In the May 2007 decision, the RO denied the Veteran's request 
to reopen his previously denied claim for service connection 
for a right knee disability as the Veteran had not submitted 
new and material evidence.  Regardless of the RO's actions, 
the Board must initially determine whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim for service connection for a 
right knee disability.  Hickson v. West, 11 Vet. App. 374, 
377 (1998).

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In the May 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for a left knee disability 
as secondary to his right knee disability.  This claim has 
not yet been adjudicated and is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2009 hearing, the Veteran, through his 
representative, contended that he was entitled to service 
connection for a right knee disability based on clear and 
unmistakable error (CUE) in a November 1990 rating decision 
that denied entitlement to service connection for that 
disability.

The RO has not adjudicated the claim of CUE and the Board is 
precluded from adjudicating that claim in the first instance.  
Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  The 
CUE issue is inextricably intertwined with the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  It 
would be premature for the Board to decide the currently 
appealed petition to reopen prior to adjudication of the 
Veteran's claim of CUE.  Therefore, his request to reopen his 
right knee disability service connection claim is being 
remanded to avoid piecemeal adjudication and the Board is 
deferring a decision on the petition.

A May 2006 VA mental health note indicates that the Veteran 
had been receiving Social Security Administration (SSA) 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  As the SSA's disability 
determination and any related medical records have not yet 
been associated with the claims file, a remand is necessary 
to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  The AOJ should adjudicate the 
Veteran's claim of CUE in the November 
1990 rating decision that denied his 
right knee disability service connection 
claim.  The issue will be further 
considered by the Board only if an appeal 
is perfected.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

